Title: Presidential Proclamation, [6 February 1815]
From: Madison, James
To: 


        
          [6 February 1815]
        
        Among the many evils produced by the wars, which, with little intermission, have afflicted Europe, and extended their ravages into other quarters of the globe, for a period exceeding twenty years, the dispersion of a considerable portion of the inhabitants of different countries, in sorrow and in want, has not been the least injurious to human happiness, nor the least severe in the trial of human virtue.
        It had been long ascertained, that many foreigners flying from the dangers of their own home, and that some Citizens, forgetful of their duty, had co-operated in forming an establishment on the Island of Barrataria, near the mouth of the river Mississippi, for the purposes of a clandestine and lawless trade. The Government of the United States caused the establishment to be broken up and destroyed: and having obtained the means of designating the offenders of every discription, it only remained to answer the demands of justice, by inflicting an exemplary punishment.
        But it has since been represented that the offenders have manifested a sincere penitence; that they have abandoned the prosecution of the worse cause, for the support of the best; and, particularly, that they have exhibited in the defence of New-orleans, unequivocal traits of courage and fidelity. Offenders, who have refused to become, the associates of the Enemy in the war upon the most seducing terms of invitation; and who have aided to repel his hostile invasion of the territory of the United States; can no longer be considered as objects of punishment, but as objects of a generous forgiveness.
        It has, therefore, been seen, with great satisfaction, that the General Assembly of the state of Louisiana earnestly recommend those offenders to the benefit of a full pardon: And in compliance with that recommendation, as well as in consideration of all the other extraordinary circumstances of the case, I James Madison, President of the United States of America do issue this Ploclamation [sic], hereby granting, publishing and declaring, a free and full pardon of all offences committed in violation of any Act or Acts of the Congress of the said United States, touching the revenue, trade, and navigation thereof; or touching the intercourse and commerce of the United States with foreign nations, at any time before the eighth day of January in the present year one thousand eight hundred and fifteen, by any person or persons whomsoever being inhabitants of New-orleans and the adjacent country, or being inhabitants of the said Island of Barrataria, and the places adjacent. Provided, that every person, claiming the benefit of this full pardon, in order to entitle himself thereto, shall produce a certificate in writing from the Governor of the state of

Louisiana, stating that such person has aided in the defence of New-orleans, and the adjacent Country, during the invasion thereof as aforesaid.
        And I do hereby further authorise and direct all suits, indictments, and prosecutions, for fines, penalties, and forfeitures, against any person, or persons, who shall be entitled to the benefit of this full Pardon, forthwith to be stayed, discontinued, and released: And all civil officers are hereby required, according to the duties of their respective stations, to carry this Proclamation into immediate and faithful execution.
        Done at the City of Washington, the sixth day of February, in the year one thousand eight hundred and fifteen, and of the Independence of the United States the thirty ninth
        
          James MadisonBy the President,Jas. Monroeacting as Secretary of State
        
      